Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Thimmig on 6/22/2022.
The application has been amended as follows: 
Claim 9 should read -- The personnel lift vehicle according to claim 5, wherein the load carrying frame extends rearward relative to the operator platform at a height above the load carrying platform.
Claim 12 should read -- The personnel lift vehicle according to claim 15, wherein the at least one operator vehicle control includes one or more of a steering wheel, a sync down button, a horn, a coulomb meter, an up button, a down button, an emergency stop button, an accelerator or a key switch. –
Allowable Subject Matter
Claims 2, 4, 5, 9, 12, 13 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art references of record show some similar features of applicant's claimed invention, the fail to show a personnel lift vehicle as claimed by the applicant. The references disclose lift vehicles with carriages, telescoping lifts and load carrying frames, but there is no teaching of a pivot guard having a control box directly connected thereto that pivots with the guard relative to the frame as is claimed by the applicant. The examiner can find no proper motivation to combine the references of record to produce applicant's claimed device.  
Regarding claim 17, claim 16 requires two vertically spaced apart guards on the same lateral side, while claim 17 introduces two more guards on opposite lateral sides for a total of 3 guards on one lateral side and one more guard on the opposite lateral side. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634